UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A (Amendment No. 23) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b) AND (c) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(b) ECOLOGY AND ENVIRONMENT, INC. (Name of Issuer) Class A Common Stock (Class B Common Stock is Convertible into Class A Common Stock on a one for one basis) (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.:278 1. Name of Reporting Persons. Ronald L. Frank 2. Check the Appropriate Box if a Member of a Group. Not Applicable. 3. Securities and Exchange Commission use only 4. Citizenship or Place of Organization. United States NUMBER OF SHARES BENEFICIALLY OWNED BY REPORTING PERSON WITH: 5. Sole Voting Power Class A(2) Class B(1) 6. Shared Voting Power Class A Class B -0- -0- 7. Sole Dispositive Power Class A Class B -0- 8. Shared Dispositive Power(3) Class A Class B(1) Class B Stock is convertible into Class A Stock on a one for one basis. Includes 2,640 shares of Class A Common Stock owned by Mr. Frank’s individual retirement account and 6,465 shares of Class A Common Stock owned by Mr. Frank’s 401(k) plan account.Does not include any shares owned by Mr. Frank’s children. Messrs. Gerhard J. Neumaier, Silvestro, Frank and Strobel entered into a Stockholders' Agreement dated May 12, 1970, as amended January 24, 2011, which governs the sale of certain shares ofcommon stock owned by them and the children of those individuals.The Agreement provides that prior to accepting a bona fide offer to purchase the certain covered part of their shares, each party must first allow the other members to the Agreement the opportunity to acquire on a pro rata basis, with right of over-allotment, all of such shares covered by the offer on the same terms and conditions proposed by the offer. 9. Aggregate Amount Beneficially Owned by Reporting Person: Class A (2) (3) Class B (1) (2) 10.
